

116 S4361 IS: Worker Relief and Security Act of 2020
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4361IN THE SENATE OF THE UNITED STATESJuly 29, 2020Mr. Reed (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo automatically extend and adjust enhanced unemployment assistance for the duration of the COVID–19 emergency and economic crisis, and for other purposes.1.Short titleThis Act may be cited as the Worker Relief and Security Act of 2020. 2.Tiered expansion of Pandemic Unemployment Assistance(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended—(1)by amending paragraph (2) to read as follows:(2)Duration of assistanceThe total number of weeks for which a covered individual may receive assistance under this section shall be equal to—(A)in the case of a covered individual who first becomes eligible for assistance under an agreement with a State under this section beginning with any week ending on or before January 31, 2021, the sum of—(i)the number of weeks sufficient to provide for the payment of pandemic unemployment assistance to such individual for each week ending on or before such date with respect to which such agreement is in effect; and(ii)the number of weeks, beginning with the 1st week ending after such date, determined with respect to such State for such week under paragraph (4); and(B)in the case of a covered individual who first becomes eligible for assistance under an agreement with a State under this section beginning with any week after the week ending on or before such date, the number of weeks, beginning with the 1st week for which the covered individual becomes so eligible, determined with respect to such State for such week under paragraph (4).; and(2)by adding at the end the following:(4)Weeks of assistance after January 2021(A)In generalThe number of weeks determined with respect to a State under this paragraph with respect to the reference week of a covered individual shall be the applicable number of weeks specified with respect to such State for the covered individual in the table provided in subparagraph (B), except that—(i)in any case in which a State is designated under section 2115(a) as a higher tier State for any 3-month period subsequent to the 3-month period in which the reference week of a covered individual ends, the applicable number of weeks specified in such table with respect to a State designated as such a higher tier State shall be substituted for the number of weeks otherwise applicable for such covered individual; and(ii)if for any 3-month period described in section 2115(a) the national unemployment rate (as determined by the Secretary of Labor for the base period consisting of the most recent 13-week period ending not less than 14 days before the beginning of such quarter) is less than 5.5 percent and has decreased for at least the last 2 months of such 3-month period, the applicable number of weeks with respect to a State designated under section 2115(a) as a Tier I State shall be zero in any case in which the reference week of a covered individual ends in any subsequent 3-month period.(B)Tiered extensionsThe table provided in this subparagraph is as follows:If the reference week of a covered individual ends in a 3-month period for which the State has been designated under section 2115(a) as a...The applicable number of weeks for the covered individual is...Tier I State or Tier II State13Tier III State26Tier IV State39Tier V State52Tier VI State65.(C)Reference weekFor purposes of this paragraph, the term reference week of a covered individual means the 1st week ending after January 31, 2021, for which the covered individual is eligible for assistance under an agreement with a State under this section..(b)Eligibility expansion(1)In generalSection 2102(a)(3) of the CARES Act (15 U.S.C. 9021(a)(3)) is amended to read as follows:(3)Covered individualThe term covered individual means an individual who is not eligible for regular compensation under State or Federal law or pandemic emergency unemployment compensation under section 2107 and who—(A)(i)has exhausted all rights to such regular compensation and pandemic emergency unemployment compensation (within the meaning of section 2107(a)(3)); and(ii)would be eligible for regular compensation but for the exhaustion of such rights; or(B)(i)provides self-certification that the individual—(I)is otherwise able to work and available for work within the meaning of applicable State law, except the individual is unemployed, partially unemployed, or unable or unavailable to work because—(aa)the individual has been diagnosed with COVID–19 or is experiencing symptoms of COVID–19 and seeking a medical diagnosis;(bb)a member of the individual’s household has been diagnosed with COVID–19;(cc)the individual is providing care for a family member or a member of the individual’s household who has been diagnosed with COVID–19;(dd)a child or other person in the household for which the individual has primary caregiving responsibility is unable to attend school, a childcare facility, a long-term care facility, or related facility, or is unable to access in-home care, as a result of the COVID–19 national emergency, and such school, facility, or in-home care is required for the individual to work;(ee)the individual is unable to reach the place of employment because of a quarantine imposed as a result of the COVID–19 national emergency;(ff)the individual is unable to reach the place of employment because the individual has been advised by a health care provider to self-quarantine due to concerns related to the COVID–19 national emergency, including because the individual resides with an individual at higher risk of severe illness;(gg)the individual was scheduled to commence employment and does not have a job or is unable to reach the job as a result of the COVID–19 national emergency;(hh)the individual has become the breadwinner or major support for a household because the head of the household has died as a result of the COVID–19 national emergency;(ii)the individual has to quit his or her job as a result of the COVID–19 national emergency;(jj)the individual's place of employment is closed as a result of the COVID–19 national emergency;(kk)the individual is otherwise unable to obtain employment as a result of the COVID–19 national emergency; or(ll)the individual meets any additional criteria established by the Secretary for unemployment assistance under this section; or(II)is self-employed, is seeking part-time employment, does not have sufficient work history, or otherwise would not qualify for regular unemployment or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107 and meets the requirements of subclause (I).Such term does not include an individual who has the ability to telework with pay or who is receiving paid sick leave or other paid leave benefits, regardless of whether such individual otherwise meets the requirements of subparagraph (B)(i)(I)..(2)Expansion of eligibility related to economic consequences of COVID–19Section 2102(a)(2) of the CARES Act (15 U.S.C. 9021(a)(2)) is amended to read as follows:(2)COVID–19 national emergencyThe term COVID–19 national emergency means the public health emergency declared by the Secretary of Health and Human Services on January 27, 2020, with respect to the 2019 Novel Coronavirus, and its macroeconomic consequences..(3)Extension of eligibility to individuals without a recent attachment to the labor forceSection 2102(b) of the CARES Act (15 U.S.C. 9021(b)) is amended to read as follows:(b)Assistance for unemployment as a result of COVID–19 national emergencySubject to subsection (c), the Secretary shall provide pandemic unemployment assistance—(1)to any covered individual while such individual is unemployed, partially unemployed, or unable to work for the weeks of such unemployment with respect to which the individual is not entitled to any other unemployment compensation (as that term is defined in section 85(b) of title 26, United States Code) or waiting period credit; and(2)to any other individual for weeks with respect to which the individual would be a covered individual but for the individual’s lack of a recent attachment to the labor force..(4)Conforming amendmentsSection 2102 of the CARES Act (15 U.S.C. 9021) is amended—(A)in subsection (c)(1), by striking COVID–19 and inserting the COVID–19 national emergency each place it appears; and(B)in subsection (h)(1), by striking COVID–19 public health emergency and inserting COVID–19 national emergency. (c)Coordination with extended compensation(1)In generalSection 2102(f) of such Act (15 U.S.C. 9021(f)) is amended by adding at the end the following:(4)Coordination with extended compensationAn agreement under this section shall apply with respect to a State only upon a determination by the Secretary that, under the State law or other applicable rules of such State, the payment of extended compensation for which an individual is otherwise eligible must be deferred until after the payment of any pandemic unemployment assistance under subsection (b) for which the individual is concurrently eligible..(2)Conforming amendmentSection 2102(a)(3)(A)(i) of such Act (15 U.S.C. 9021(a)(3)(A)(i)) is amended by striking or extended benefits each place it appears.(d)ApplicabilitySection 2102(c)(1) of such Act (15 U.S.C. 9021(c)(1)) is amended—(1)by amending subparagraph (A) to read as follows:(A)for weeks of unemployment, partial unemployment, or inability to work caused by COVID–19 beginning on or after January 27, 2020; and; and(2)in subparagraph (B), by striking subject to subparagraph (A)(ii),. 3.Tiered extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)) is amended—(1)in paragraph (1), by striking (B) an additional amount and all that follows through the end and inserting the following:(B)an additional amount (in this section referred to as Federal Pandemic Unemployment Compensation) of—(i)for weeks with respect to which such agreement is in effect ending on or before the date that is 30 days after the date on which any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) relating to COVID–19 (or any extension thereof) terminates, including the national emergency declared on March 13, 2020, and any subsequent national emergency, $600;(ii)for the subsequent 13 weeks with respect to which such agreement is in effect ending after such date, $450; and(iii)for any week with respect to which such agreement is in effect following the weeks described in clause (ii), the applicable dollar amount specified with respect to such State for such week in the table provided in paragraph (2), except that—(I)if the first such week ends in the last month of a 3-month period for which a State has received a designation under section 2115(a), the applicable dollar amount for the first such week and for any subsequent weeks ending during such 3-month period shall be $450; and(II)if for any 3-month period described in section 2115(a) the national unemployment rate (as determined by the Secretary of Labor for the base period consisting of the most recent 13-week period ending not less than 14 days before the beginning of such quarter) is less than 5.5 percent and has decreased for at least the last 2 months of such 3-month period, the applicable dollar amount with respect to a State designated under section 2115(a) as a Tier I State, Tier II State, or Tier III State shall be $0 for any week ending in any subsequent 3-month period.Notwithstanding clause (i), in any case in which a subsequent national emergency is declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) relating to COVID–19 during the last 2 months of a 3-month period for which a State has received a designation under section 2115(a), the applicable dollar amount for the first week ending on or before the date that is 30 days after the date of such declaration, and for any subsequent weeks during such 3-month period shall be the amount determined under clause (iii).;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Tiered compensation amountsThe table provided in this paragraph is as follows:If a week ends in a 3-month period for which a State has been designated under section 2115(a) as a...The applicable dollar amount for such week shall be equal to...Tier I State, Tier II State, or Tier III State$200Tier IV State, Tier V State, or Tier VI State$300..(b)ApplicabilitySection 2104(e) of such Act (15 U.S.C. 9023(e)) is amended to read as follows:(e)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment beginning after the date on which such agreement is entered into..4.Extension of Pandemic Emergency Unemployment Compensation through calendar year 2020Section 2107 of the CARES Act (15 U.S.C. 9025) is amended—(1)in subsection (b)(2), by striking 13 times and all that follows through the end and inserting the product of—(A)the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year; and(B)the number of weeks sufficient to provide for the payment of pandemic emergency unemployment compensation to the individual for each week with respect to which the agreement entered into under this section is in effect.; and(2)in subsection (g)(2), by striking December 31, 2020 and inserting January 31, 2021.5.Designation of State unemployment tiersSubtitle A of title II of division B of the CARES Act (15 U.S.C. 9021 et seq.) is amended—(1)by redesignating sections 2115 and 2116 as sections 2116 and 2117, respectively; and(2)by inserting after section 2114 the following:2115.State unemployment tiers(a)In generalFor the 3-month period beginning with February 2021, and for each subsequent 3-month period, the Secretary of Labor shall designate each State according to the following table:If the quarterly unemployment rate in a State with respect to a 3-month period is...The State shall be designated for such 3-month period as a...less than 5.5 percentTier I Stateequal to or greater than 5.5 percent but less than 6.5 percentTier II Stateequal to or greater than 6.5 percent but less than 7.5 percentTier III Stateequal to or greater than 7.5 percent but less than 8.5 percentTier IV Stateequal to or greater than 8.5 percent but less than 9.5 percentTier V Stateequal to or greater than 9.5 percentTier VI State.(b)Quarterly unemployment rateFor purposes of this section, the term quarterly unemployment rate means, with respect to a State for a 3-month period described in subsection (a), the average rate of total unemployment in such State (seasonally adjusted), to be determined by the Secretary of Labor, for the period consisting of the most recent 13-week period ending not less than 14 days before the beginning of such 3-month period.(c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau..6.Additional emergency transfers for unemployment compensation administration(a)In generalSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:(j)Additional emergency transfers in fiscal year 2020 for administration(1)(A)In addition to any other amounts (including amounts provided under subsection (h)), the Secretary of Labor shall provide for the making of emergency administration grants in fiscal year 2020 to the accounts of the States in the Unemployment Trust Fund, in accordance with succeeding provisions of this subsection.(B)The amount of an emergency administration grant with respect to a State shall, as determined by the Secretary of Labor, be equal to the amount obtained by multiplying $5,000,000,000 by the same ratio as would apply under subsection (a)(2)(B) for purposes of determining such State’s share of any excess amount (as described in subsection (a)(1)) that would have been subject to transfer to State accounts, as of October 1, 2019, under the provisions of subsection (a).(2)Any amount transferred to the account of a State under this subsection may be used by such State only for the administration of its unemployment compensation law.(3)(A)Notwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account (as established by section 901 of the Social Security Act) such sums as the Secretary of Labor estimates to be necessary for purposes of making the transfers described in paragraph (1)(C).(B)There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid..(b)RegulationsThe Secretary of Labor may prescribe any regulations, operating instructions, or other guidance necessary to carry out the amendment made by subsection (a).